DISMISSED and Opinion Filed December 23, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01401-CR

                          LAQUINN TYRONE LOVELY, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F18-51963-N

                             MEMORANDUM OPINION
                           Before Justices Myers, Schenck, and Carlyle
                                   Opinion by Justice Schenck
       Before the Court is appellant’s November 22, 2019 motion to withdraw the notice of appeal

and dismiss the appeal. The motion is signed by appellant and by counsel. See TEX. R. APP. P.

42.2(a). We GRANT the motion and DISMISS the appeal.




                                                 /David J. Schenck/
                                                 DAVID J. SCHENCK
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
191401F.U05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 LAQUINN TYRONE LOVELY, Appellant                   On Appeal from the 195th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-19-01401-CR        V.                       Trial Court Cause No. F18-51963-N.
                                                    Opinion delivered by Justice Schenck.
 THE STATE OF TEXAS, Appellee                       Justices Myers and Carlyle participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 23rd day of December, 2019.




                                            –2–